COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
                                        NO. 2-05-376-CV
 
IN RE FRANCES DASHNER                                                       RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and motion for
emergency relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and motion for emergency relief are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.
 
DELIVERED: 
November 2, 2005
 
 




    [1]See
Tex. R. App. P. 47.4.